Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
In response to the amendment filed on 10/18/2022, claims 5 and 20 have been cancelled, and claims 1-4, 6-19 and newly added claim 21 are pending.
The drawings filed 10/18/2022 are accepted and obviate the previous drawing objections.  Those objections are hereby withdrawn.
The claim amendments filed 10/18/2022 obviate the previous claim objections and 35 U.S.C. 112 rejections.  Those objections and rejections are hereby withdrawn.

Response to Arguments
Applicant's arguments filed 10/18/2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 9-10 of the remarks that Terayama fails to disclose a governor to inhibit movement of the piercing element past a prespecified point.  Applicant cites to Terayama and argues the cited indentation is for locating at specified distances.  Meanwhile, with a fairly great axial force, the ball will get out of the indentation.  Therefore, the ball and indentation engagement do not inhibit movement of anything past a prespecified point.  They still permit movement, only making movement somewhat more difficult to perform.
The Examiner respectfully disagrees with Applicant’s arguments that Terayama does not meet the claimed limitations.  The Examiner acknowledges the mechanism of the ball and indentations and how the ball is able to “get out” of the indentation with enough force.  However, it can be clearly seen in Fig. 2 and discussed in Terayama that the ball (38) only travels between the indentation that is currently occupied by ball (38) as shown in Fig. 2 and the further proximal indentation (37) (col. 4, ll. 4-10).  This distance between the backward state of the needle (as shown in Figs. 2 and 3; col. 4, ll. 27-33) and the forward state of the needle (as shown in Fig. 4) is defined as ‘distance m’ as can be seen in Fig. 2.  When the needle is thrusted into its forward position, driving member (32) is fixed to the forward position (col. 5, ll. 37-45).  In other words, though the ball (38) does in fact come out of the indentation (37) with enough force, the device only allows travel between the two indentations as defined by ‘distance m’ and is subsequently fixed in the position of the ball (38) in the proximal indentation (37).  There is no teaching or suggestion to indicate the ball would travel beyond (further proximally) than proximal indentation (37).  In fact, such a movement would not appear to be possible as connecting pipe (34) would then abut either finger rings (22) or slider (21).  Even assuming arguendo that indentation (37) could not be interpreted as the governor, which the Examiner disagrees with, the connecting pipe (34) would then act as the governor to inhibit further motion as the user would not be able to push driving member (32) any further distally due to the presence of connecting pipe (34) as discussed earlier.  
It is the Examiner’s position that the proximal indentation (37) does in fact act a governor to inhibit movement of the piercing element past a prespecified point (the fixed forward position as defined by proximal indentation 37).  In other words, the piercing element cannot be extended beyond what proximal indentation (37) allows.  Therefore, Applicant’s arguments are unpersuasive and Saadat et al in view of Terayama is maintained as teaching the claimed limitations.  Nonetheless, the Examiner has cited an additional reference under the “Pertinent Art” section showing such a feature of a governor for limiting movement of a piercing element is old and well known in the art.
The double patenting rejection will be held in abeyance until the claims are found allowable as requested by Applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the inner lumens of the device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a device (generic placeholder) to deliver contrast to perform venograms (functional language without structural modifier) in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of the specification indicates the device is a syringe ([0044] of published application).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-13, 16-19 and 21 is/are rejected under 35 U.S.C. 103 as obvious over Saadat et al (US 2007/0293724) in view of Terayama (US 4222380).
Claim 1. Saadat et al discloses a device for transseptal access ([0002]), comprising: an elongated member (16, 320) having a proximal end (end closest to user) and a distal end (end furthest from user) ([0136], [0187]); and a funnel (12, 322) coupled to the elongated member at the distal end of the elongated member, the funnel having a retracted configuration (Fig. 1A) and an expanded configuration (Fig. 1B)([0135], [0136], [0187]); such that the elongated member and the funnel are configured to be delivered to a septal location (AS), and such that the funnel is configured to transition from the retracted configuration to the expanded configuration, the expanded configuration being a use configuration, and such that the funnel is configured to stabilize the elongated member when the funnel is placed against the septum of the heart (Figs. 48-51, 53-57; [0012], [0018], [0226], i.e. vacuum created within the funnel will allow the funnel to engage the septal tissue thereby stabilizing the funnel against the septal tissue); and further comprising a piercing element (330, 520, 560) that moves within the elongated member, the piercing element configured to pierce the septum of the heart when the funnel is stabilizing the elongated member against the septum of the heart ([0014], [0017], [0021], [0137], [0226]) but fails to disclose the piercing element is attached to a tubular member; wherein the piercing element is configured to be advanced distally or proximally ([0014], [0017], [0021], [0137], [0226]; Fig. 55), and wherein the piercing element incorporates radiofrequency, resistive, or inductive heating, to create a hole in the septum ([0227]; Fig. 56).
Saadat et al fails to disclose the piercing element is attached to a tubular member.  However, in a field reasonably pertinent to the particular problem with which Applicant was concerned, namely providing a device for engaging tissue while allowing an element to pierce the tissue, Terayama teaches a slidable needle (42) with a tissue grasper (40), wherein the needle is attached to a tubular member (18) that moves within an elongated member (16) (Figs. 3, 4; col. 3, ll. 4-19, col. 4, ll. 27-32).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Saadat et al such that the piercing element is attached to a  tubular member based upon the teachings of Terayama to provide a means for transmitting the axial forces to the piercing element to thereby translate the piercing element within the elongated member.
Saadat et al also fails to disclose a governor to inhibit movement of the piercing element past a pre-specified point.  However, Terayama further teaches a governor (37) coupled to the piercing element (42), to inhibit movement of the piercing element past a pre-specified point (Fig. 2; col. 4, ll. 4-10).  The distance between the backward state of the needle (as shown in Figs. 2 and 3; col. 4, ll. 27-33) and the forward state of the needle (as shown in Fig. 4) is defined as ‘distance m’ as can be seen in Fig. 2.  When the needle is thrusted into its forward position, driving member (32) is fixed to the forward position via proximal indentation (37) (col. 5, ll. 37-45).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Saadat et al with a governor as taught by Terayama to provide a safety feature to the device so that the piercing element does not have an unlimited depth of travel which pay inadvertently damage other tissue.
Claim 2. The combination discloses the invention substantially as claimed above, wherein Saadat et al discloses the funnel is comprised of a soft durometer polymer ([0135], e.g. a pliable or conformable polymer)
Claim 3. The combination discloses the invention substantially as claimed above but fails to disclose the piercing element is configured to be advanced distally or proximally by a mechanical slide located at a handle of the device, the mechanical slide attached at least in part to the tubular member.  However, Terayama teaches the slidable needle (42) is advanced distally or proximally by a mechanical slide (32) located at the handle (21) of the device, the mechanical slide attached to the tubular member (18) (col. 3, ll. 58-62).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination with a mechanical slide for advancing the piercing element as further taught by Terayama to provide an actuation mechanism and means for controlling movement of the piercing element (since Saadat et al fails to provide any details as to how the piercing element is actuated or controlled).
Claim 4. The combination discloses the invention substantially as claimed above but fails to disclose the piercing element is advanced distally or proximally by a knob located at a handle of the device, the knob coupled to the tubular member.  However, Terayama teaches the needle is advanced distally or proximally by a knob (33) located at a handle (21) of the device, the knob attached to the tubular member (col. 3, ll. 58-6; Fig. 2).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination with a knob for advancing the piercing element as further taught by Terayama to provide an actuation mechanism and means for controlling movement of the piercing element (since Saadat et al fails to provide any details as to how the piercing element is actuated or controlled).
Claim 6. The combination discloses the invention substantially as claimed above, wherein Saadat et al discloses a guidewire (17) (Figs. 1E, 49C; [0137], [0214], [0219]).
Claim 7. The combination discloses the invention substantially as claimed above, wherein Saadat et al discloses an ultrasound element (290) at a distal portion of the elongated member (16) to visualize transseptal access locations prior to puncture (Fig. 23; [0180]).
Claim 8. The combination discloses the invention substantially as claimed above, wherein Saadat et al discloses a dilator ([0220], e.g. dilating devices).
Claim 9. The combination discloses the invention substantially as claimed above, wherein Saadat et al discloses a steerable sheath (sheath 14 with steerable section 514) (Figs. 47-51; [0213], [0216], [0217]).
Claims 10 and 11. The combination discloses the invention substantially as claimed above, wherein Saadat et al discloses the funnel has a proximal end (end closer to user) with a first radius and a distal end (end furthest from user) with a second radius (Fig. 1B) but the combination fails to disclose the first radius is between about 3 French to 10 French and the second radius is between about 2.5 mm and 15 mm (as per claim 10) or the first radius is between about 5 French to 8 French and the second radius is between about 5 mm and 10 mm (as per claim 11).  Saadat et al does disclose the funnel is sized such that the second radius is 1 to 5 times (or even greater as practical) more than the first radius ([0136]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the radii of the combination to the claimed range, as both Saadat et al and the instant invention are directed to transseptal access devices, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It is the Examiner’s position that one of ordinary skill in the art would know the approximate size of the septum of the patient and determined the necessary funnel size through routine experimentation to properly and safely access the site.
Claim 12. The combination discloses the invention substantially as claimed above, wherein Saadat et al discloses a side port tube (594) to provide fluid exchange with the inner lumens of the device ([0230], fluid port 582 on handle 576 may provide entry for fluid channel 594 connected to fluid reservoir 596, e.g., a syringe, pressured fluid bag, motorized pump, etc., which is used to introduce the purging fluid within imaging hood 12; in Fig. 13B and discussed in [0168], it can be seen fluid is delivered via fluid delivery channel (198) and exchanged and back out through lumens (channels 194).
Claim 13. The combination discloses the invention substantially as claimed above, wherein Saadat et al discloses the elongated member has further defined a guidewire lumen (19) therein, the guidewire lumen extending from the proximal end and into the interior of the funnel (Fig. 1F; [0137]).
Claim 16. The combination discloses the invention substantially as claimed above, wherein Saadat et al discloses a device to deliver contrast to perform venograms ([0017], e.g. syringe).  
Claim 17. The combination discloses the invention substantially as claimed above, wherein Saadat et al discloses the piercing element (330) is off axis (Fig. 27).  
Claim 18. The combination discloses the invention substantially as claimed above, wherein Saadat et al discloses the funnel is made of a polymer and has an inherent geometric shape to help the funnel deploy into the funnel shape ([0135], e.g. Nitinol scaffold with polymeric covering).  
Claim 19.  Saadat et al discloses a device for transseptal access ([0002]), comprising: an elongated member (16, 320) having a proximal end (end closest to user) and a distal end (end furthest from user) ([0136]); and a funnel (12) coupled to the elongated member at the distal end of the elongated member, the funnel being made of a polymer, the polymer having an inherent geometric shape to help the funnel deploy into the funnel shape ([0135], e.g. Nitinol scaffold with polymeric covering); the funnel having a retracted configuration (Fig. 1A) and an expanded configuration (Fig. 1B); such that the elongated member and the funnel are configured to be delivered to a septal location (AS), and such that the funnel is configured to transition from the retracted configuration to the expanded configuration, the expanded configuration being a use configuration, and such that the funnel is configured to stabilize the elongated member when the funnel is placed against the septum of the heart (the funnel functions as an external holding element placed against the septal tissue thereby stabilizing the piercing element); and further comprising a piercing element (330, 560) that moves within the elongated member, the piercing element configured to pierce the septum of the heart when the funnel is stabilizing the elongated member against the septum of the heart ([0014], [0017], [0021], [0137], [0187], [0227]), the piercing element incorporating radiofrequency, resistive, or inductive heating, to help create a hole in the septum ([0187], [0227]; Figs. 27, 56) fails to disclose the piercing element is attached to a tubular member.
However, in a field reasonably pertinent to the particular problem with which Applicant was concerned, namely providing a device for engaging tissue while allowing an element to pierce the tissue, Terayama teaches a slidable needle (42) with a tissue grasper (40), wherein the needle is attached to a tubular member (18) that moves within an elongated member (16) (Figs. 3, 4; col. 3, ll. 4-19, col. 4, ll. 27-32).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Saadat et al such that the piercing element is attached to a  tubular member based upon the teachings of Terayama to provide a means for transmitting the axial forces to the piercing element to thereby translate the piercing element within the elongated member.
Saadat et al also fails to disclose a governor to inhibit movement of the piercing element past a pre-specified point.  However, Terayama further teaches a governor (37) coupled to the piercing element (42), to inhibit movement of the piercing element past a pre-specified point (Fig. 2; col. 4, ll. 4-10).  The distance between the backward state of the needle (as shown in Figs. 2 and 3; col. 4, ll. 27-33) and the forward state of the needle (as shown in Fig. 4) is defined as ‘distance m’ as can be seen in Fig. 2.  When the needle is thrusted into its forward position, driving member (32) is fixed to the forward position via proximal indentation (37) (col. 5, ll. 37-45).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Saadat et al with a governor as taught by Terayama to provide a safety feature to the device so that the piercing element does not have an unlimited depth of travel which pay inadvertently damage other tissue.
Claim 21.  The combination discloses the invention substantially as claimed above, wherein Saadat et al discloses the piercing element (328, 560) is off axis (Figs. 27, 56A, 56B). 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saadat et al in view of Terayama as applied to claim 1 above, and further in view of McIntyre et al (US 2007/0088218).
Claim 14.  The combination discloses the invention substantially as claimed above, wherein Saadat et al discloses the funnel (12) is attached to the elongate member (16) at an interface (24) using conventional methods ([0136]) but fails to disclose the funnel is coupled to the elongated member by way of a bond.  However, in a field reasonably pertinent to the particular problem with which Applicant was concerned with, namely providing a coupling of a stabling cup/funnel to an elongate member, McIntyre et al teaches a polymeric stabilizing funnel (16) for contact with tissue is bonded to the distal end of an elongate member (14) ([0054]).  Therefore, since Saadat et al discloses any conventional methods can be used to couple the funnel and elongate member, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination to have the funnel coupled to the elongate member by way of a bond as taught by McIntyre et al since this is one known conventional method for coupling.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saadat et al in view of Terayama as applied to claim 1 above, and further in view of Farnan et al (US 2010/0249491).
Claim 15.  The combination discloses the invention substantially as claimed above but fails to disclose a hemostasis valve situated at the proximal end of the elongated member.  
However, Farnan et al teaches a device for transseptal access, wherein having a piercing element (84) and an elongated member (78), wherein a hemostasis valve is provided at the proximal end of an elongated member (78) ([0063]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination to include a hemostasis valve situated at the proximal end of the elongated member based upon the teachings of Farnan et al to allow introduction and movement of elements within the lumen of the elongated member while minimizing blood loss ([0063]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-13, 16-19, 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15 and 16 of U.S. Patent No. 8,940,008 in view of Saadat et al and Terayama.
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in some respects and merely add an obvious feature absent from the claims of the patent claim in other respects.
Claim 1 of the instant application adds the additional feature of the piercing element attached to a tubular member that moves within the elongated member, wherein the piercing element is configured to be advanced distally or proximally, absent from the patent claims.  However, a field reasonably pertinent to the particular problem with which Applicant was concerned, namely providing a device for engaging tissue while allowing an element to pierce the tissue, Terayama teaches a slidable needle (42) with a tissue grasper (40), wherein the needle is attached to a tubular member (18) that moves within an elongated member (16)  to allow for distal or proximal translation (Figs. 3, 4; col. 3, ll. 4-19, col. 4, ll. 27-32).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the patent claims such that the piercing element is attached to a tubular member for advancing distally or proximally based upon the teachings of Terayama to provide a means for transmitting the axial forces to the piercing element to thereby translate the piercing element within the elongated member and puncture the septal tissue.
Claim 1 recites the additional feature of the piercing element incorporates radiofrequency, resistive or inductive heating to create a hole in the septum absent from the patent claims.  However, Saadat et al teaches the piercing element (560) incorporates radiofrequency heating to create a hole in the septum (Fig. 56; [0227]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the patent claims to include resistive heating based upon the teachings of Saadat et al to reduce the amount of mechanical force needed to pierce the septum to minimize the chances of damage to surrounding tissue.	
Claim 1 of the instant application adds the additional feature of a governor coupled to the piercing element, 14Docket No. 5100/1C3 to inhibit movement of the piercing element past a pre-specified point, absent from the patent claims.  However, Terayama teaches a governor (37) coupled to the piercing element, to inhibit movement of the piercing element past a pre-specified point (Fig. 2; col. 4, ll. 4-10).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the patent claims with a governor as taught by Terayama to provide a safety feature to the device so that the piercing element does not have an unlimited depth of travel which pay inadvertently damage other tissue.
Claim 2 recites the additional feature of the funnel is comprised of a soft durometer polymer absent from the patent claims.  However, Saadat et al teaches the funnel (12) is comprised of a soft durometer polymer ([0135], pliable or conformable polymer).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the patent claims to include the funnel comprising a soft durometer polymer as taught by Saadat et al to provide a safe and atraumatic funnel or use against the tissue.
Claim 3 recites the piercing element is configured to be advanced distally or proximally by a mechanical slide located at a handle of the device, the mechanical slide attached at least in part to the tubular member, absent from the patent claims  However, Terayama teaches the slidable needle (42) is advanced distally or proximally by a mechanical slide (32) located at the handle (21) of the device, the mechanical slide attached to the tubular member (18) (col. 3, ll. 58-62).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the patent claims with a mechanical slide for advancing the piercing element as taught by Terayama to provide an actuation mechanism and means for controlling movement of the piercing element (since Saadat et al fails to provide any details as to how the piercing element is actuated or controlled).
Claim 4 recites the piercing element is advanced distally or proximally by a knob located at a handle of the device, the knob coupled to the tubular member absent from the patent claims.  However, Terayama teaches the needle is advanced distally or proximally by a knob (33) located at a handle (21) of the device, the knob attached to the tubular member (col. 3, ll. 58-6; Fig. 2).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the patent claims with a knob for advancing the piercing element as taught by Terayama to provide an actuation mechanism and means for controlling movement of the piercing element.
Claim 7 recites the additional feature of an ultrasound element at a distal portion of the elongated member to visualize transseptal access locations prior to puncture absent from the patent claims.  However, Saadat et al discloses an ultrasound element (290) at a distal portion of the elongated member (16) to visualize transseptal access locations prior to puncture (Fig. 23; [0180]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention as made to modify the patent claims to include an ultrasound element based upon the teachings of Saadat et al to assist the user in visualizing the treatment site.
Claim 9 recites the feature of a steerable sheath absent from the patent claims.  However, in the same field of endeavor, Saadat et al discloses a steerable sheath (sheath 14 with steerable section 514) (Figs. 47-51; [0213], [0216], [0217]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the patent claims with a steerable sheath based upon the teachings of Saadat et al to allow the user better accuracy in deploying the piercing element to the targeted location for treatment. 
Claim 12 recites the additional feature of a side port tube to provide fluid exchange with the inner lumens of the device absent from the patent claims.  However, Saadat et al discloses a side port tube (594) to provide fluid exchange with the inner lumens of the device ([0230], fluid port 582 on handle 576 may provide entry for fluid channel 594 connected to fluid reservoir 596, e.g., a syringe, pressured fluid bag, motorized pump, etc., which is used to introduce the purging fluid within imaging hood 12; in Fig. 13B and discussed in [0168], it can be seen fluid is delivered via fluid delivery channel (198) and exchanged and back out through lumens (channels 194).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the patent claims to include a side port tube based upon the teachings of Saadat et al to purge blood within the funnel to clear the field of view for visualization.
Claim 16 recites the feature of a device to deliver contrast to perform venograms, absent from the patent claims.  However, Saadat et al teaches a device to deliver contrast to perform venograms ([0017], e.g. syringe).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the patent claims with a device to deliver contrast based upon the teachings of Saadat et al to allow the user to visualize the procedure.
Claim 17 recites the feature of the piercing element is off axis, absent from the patent claims.  However, Saadat et al teaches the piercing element (330) is off axis (Fig. 27).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the patent claims with the piercing element being off-axis based upon the teachings of Saadat et al to allow for additional elements to be introduced through the elongate member.
Claim 18 recites the additional feature of the funnel is made of a polymer and has an inherent geometric shape to help the funnel deploy into the funnel shape, absent from the patent claims.  However, Saadat et al teaches the funnel is made of a polymer and has an inherent geometric shape to help the funnel deploy into the funnel shape ([0090]).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the patent claims to include the funnel being made of a polymer and has an inherent geometric shape to allow the funnel to self-expand into its deployed shape.
Claim 19 recites the additional feature of the piercing element attached to a tubular member that moves within the elongated member, absent from the patent claims.  However, Terayama teaches a slidable needle (42) with a tissue grasper (40), wherein the needle is attached to a tubular member (18) that moves within an elongated member (16) to allow for distal or proximal translation (Figs. 3, 4; col. 3, ll. 4-19, col. 4, ll. 27-32).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the patent claims such that the piercing element is attached to a tubular member for advancing distally or proximally based upon the teachings of Terayama to provide a means for transmitting the axial forces to the piercing element to thereby translate the piercing element within the elongated member and puncture the septal tissue.	
Claim 19 further recites the additional feature of the piercing element incorporates radiofrequency, resistive or inductive heating to create a hole in the septum absent from the patent claims.  However, Saadat et al teaches the piercing element (560) incorporates radiofrequency heating to create a hole in the septum (Fig. 56; [0227]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the patent claims to include resistive heating based upon the teachings of Saadat et al to reduce the amount of mechanical force needed to pierce the septum to minimize the chances of damage to surrounding tissue.
Claim 19 further recites a governor coupled to the piercing element, 14Docket No. 5100/1C3 to inhibit movement of the piercing element past a pre-specified point, absent from the patent claims.  However, Terayama teaches a governor (37) coupled to the piercing element, to inhibit movement of the piercing element past a pre-specified point (Fig. 2; col. 4, ll. 4-10).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the patent claims with a governor as taught by Terayama to provide a safety feature to the device so that the piercing element does not have an unlimited depth of travel which pay inadvertently damage other tissue.
Claim 21 recites the feature of the piercing element is off axis, absent from the patent claims.  However, Saadat et al teaches the piercing element (330) is off axis (Fig. 27).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the patent claims with the piercing element being off-axis based upon the teachings of Saadat et al to allow for additional elements to be introduced through the elongate member.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15 and 16 of U.S. Patent No. 8,940,008 in view of McIntyre et al (US 2007/0088218).
Claim 14 recites the additional feature of the funnel is coupled to the elongated member by way of a bond absent from the patent claim.  However, in a field reasonably pertinent to the particular problem with which Applicant was concerned with, namely providing a coupling of a stabling cup/funnel to an elongate member, McIntyre et al teaches a polymeric stabilizing funnel (16) for contact with tissue is bonded to the distal end of an elongate member (14) ([0054]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the patent claims to have the funnel coupled to the elongate member by way of a bond as taught by McIntyre et al since this an old and well known conventional method for coupling.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15 and 16 of U.S. Patent No. 8,940,008 in view of of Farnan et al (US 2010/0249491).
Claim 15 recites the additional feature of a hemostasis valve situated at the proximal end of the elongated member absent from the patent claims.  However, Farnan et al teaches a device for transseptal access, wherein having a piercing element (84) and an elongated member (78), wherein a hemostasis valve is provided at the proximal end of an elongated member (78) ([0063]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the patent claims to include a hemostasis valve situated at the proximal end of the elongated member based upon the teachings of Farnan et al to allow introduction and movement of elements within the lumen of the elongated member while minimizing blood loss ([0063]).

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bednarek et al (US 2009/0171276) teaches a device for transseptal access wherein a governor (annular needle stop 176) is provided to limit the movement of the needle beyond a pre-specified point.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771    
10/26/2022